 THE HURLEY COMPANY, INC., & HURLEY PRESS, INC.551and substantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within Section 2(6) and(7) of the Act.2.The Union is a labor organization within Section 2(5) of the Act.3.All of Respondent's warehouse employees,excluding office clerical and buyingdepartment employees,guards, and supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bargaining within Section 9(b) ofthe Act.4.At all times since September 8, 1960, the Union has been and it continues tobe the exclusive bargaining representative of all employees in the above-describedunit for the purposes of collective bargaining within Section 9(a) of the Act.5.By announcing or taking unilateral action with respect to wages in March,August, and September 1961, and by taking unilateral action with respect to itshospitalization and surgical benefits insurance program in September 1961,Respond-ent violated Section 8(a) (5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within Section2(6) and (7) of the Act.[Recommendations omitted from publication.]The Hurley Company, Inc., and HurleyPress, Inc.andInter-national Brotherhood of Pulp,Sulphite andPaper Mill Work-ers,AFL-CIO.Case No. 26-CA-11.2.March 26, 1962DECISION AND ORDERUpon charges filed by International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, AFL-CIO,1 the General Counsel of theNational Labor Relations Board, by the Regional Director for theTwenty-sixth Region, issued a complaint dated November 3, 1961,against The Hurley Company, Inc., and Hurley Press, Inc.,2 allegingthat the Respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section8(a) (5) and (1) and Section 2(6) and (7) of the Act, as amended.Copies of the charges, complaint, and notice of hearing were dulyserved upon the Respondents.With respect to the unfair labor practices, the complaint alleges,in substance, that, commencing on or about September 13, 1961, andat all times thereafter, the Respondents have refused to bargain col-lectively with the Union as the exclusive collective-bargaining repre-sentative of a unit of employees at both Respondents' plants.On December 27, 1961, all parties to this proceeding entered into astipulation, in which they waived a hearing before a Trial Examinerand the issuance of an Intermediate Report and Recommended Order,'Herein referred to as the Union.2Herein referred to as the Company and the Press,respectively,and as the Respondentscollectively.For the reasons set forth below, we find that the Respondents constitute asingle employer for the purposesof the Act.136 NLRB No. 52. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDand agreed to submit the case directly to the Board for findings offact, conclusions of law, and an order.By order of the Board dated January 2, 1962, the parties' stipula-tion was approved and maed part of the record herein, and this pro-ceeding was transferred to the Board. Thereafter, the General Coun-sel, the Union, and the Respondents filed briefs.Upon the basis of the stipulation, the briefs, and the entire recordin the case, the Board I makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSEach of the Respondents is, and at all times material herein hasbeen, a corporation engaged in the printing business in Camden,Arkansas.During the 12-month period immediately preceding theexecution of the stipulation herein, each of the Respondents, in thecourse and conduct of its business, sold and shipped, directly to pur-chasers located outside the State of Arkansas, finished productsvalued in excess of $50,000.The parties stipulated, and we find, thateach of the Respondents is engaged in commerce within the meaningof Section 2(6) and (7) of the Act. Accordingly, we find that theRespondents, singly and jointly, are engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Actto assert jurisdiction in this case.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of theAct.III.TI-IEUNFAIR LABOR PRACTICESThe Union, which won a Board-conducted election on March 9,1961, was certified on August 10 as the exclusive collective-bargainingrepresentative of the employees of the Company in the followingunit :All compositors, linotype operators, lockup men, letterpress press-men, their assistants and apprentices, offset preliminary workers,including artists, pasteup, strippers, copy checkers, cameramen,platemakers, and preparers of copy, offset pressmen, their assist-ants and apprentices, bindery workers, janitors, and plant clericalemployees, excluding office clerical employees, watchmen, guards,temporary employees, and supervisors as defined in the Act.'3 Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Leedom and Brown].'Case No 26-RC-1392(previously Case No 15-RC-2095).In that proceeding, theUnion filed its petition on October 26, 1959. On November 20, the Union and the Companyconsented to an election in the above unit,and an election was held on December 3, 1959.On May 13, 1960,the Board issued a Decision and Order finding the stipulated unit to be THE HURLEY COMPANY, INC., & HURLEY PRESS, INC.553Prior to the election on October 27, 1960, the Press had been in-corporated as a wholly owned subsidiary of the Company with thesame officers as the Company.Thereafter, until July 1, 1961, thePress was engaged in constructing and equipping a plant in the samecity.During this period, the Press purchased from the Company aweb press, a labeling machine, and an inserter and stripper, all ofwhich had formerly been operated by the Company's employees.On or about July 1, 1961, the Press purchased all of the Company'sunexpired contracts and commenced operations as a producer of web-press printed pieces.The Company discontinued its web-press opera-tion and thereafter limited its production to sheet-fed cylinder press-work.During the 3-month period following the commencement ofoperations by the Press, it hired 32 employees in the following classi-fications : web pressmen, web press trainees, inserter operators, ship-ping clerks, labeling machine operators, mailers, strippers, plate-makers, material handlers, and packers.Of these 32 employees, 14had previously been employed at the Company, and were hired bythe Press after they were terminated by the Company.Thereafter,production by the Press, as compared with the Company's former web-press operation, was greatly expanded.On or about September 13, 1961,and sincethat date, according tothe stipulation, the Union has requested, and is requesting, the Re-spondents to bargain collectively with it as the exclusive collective-bargaining representative of the employees of both Respondents.The stipulation further states : "Respondents have bargained with theUnion with regard to the employees" of the Company and "on Oc-tober 12, 1961, entered into a contract with the Union covering suchemployees.Respondents have refused to bargain with the Unionwith regard to the employees presently employed" at the Press.The General Counsel contends that the Respondents constitute asingle employer for the purposes of collective bargaining, that theappropriate unit includes employees of both Respondents, and thatthe refusal of the Respondents to bargain with the Union for all theemployees in such unit was violative of Section 8 (a) (5) and (1) ofthe Act.The Respondents argue that the Press was a new oper-ation, that it constitutes an appropriate separate unit which was notcovered by the Union's certification, and that the Union is not themajority representative of this unit.Accordingly, they urge dismissalof the complaint.As pointed out above, the Press was incorporated as a whollyowned subsidiary of the Company, with the same officers; it purchasedthe Company's unexpired web-printing contracts and commencedappropriate,and directing a hearing on some of the Union's objections.On February 15,1961, the Board set aside the election, and ordered a second one,which resulted in thecertification herein(130 NLRB 282). 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducing web-fed printed pieces simultaneously with the Company'sdiscontinuance of such production; and it operates with some of theCompany's former equipment and employees.Currently, the Pressand the Company are both engaged in printing operations at plantslocated in the same city.We find, on the entire record, that the Company and the press con-stitute a single employer for unit purposes 5We find, further, thatthe press is not a new and separate operation, as the Respondents con-tend, but rather that it is a former operation of the Company trans-ferred to a new location.Accordingly, we conclude the Respondents'refusal to bargain with the Union for all the employees in the appro-priate unit constituted a violation of Section 8(a) (5) and (1) of theAct .6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connection with their operations described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1), we shallorder them to cease and desist therefrom, and to take certain affirma-tive action to effectuate the policies of the Act.As we have found that the Respondents constitute a single em-ployer for unit purposes, we shall order the Respondents, uponrequest, to bargain with the Union as the exclusive representative ofall their employees in the appropriate unit, including the web press-men, web press trainees, inserter operators, shipping clerks, labelingmachine operators, mailers, strippers, platemakers, material han-dlers, and packers' at Respondent Hurley Press, Inc., and to embodyany understanding reached in a signed agreement.5 International Powder Metallurgy Company, Inc.,134 NLRB 1605,footnote4,RoyalOak Tool & Machine Company,132 NLRB 1361,footnote 36 The Union raises,in its brief,the contentionthat the Company's sale of equipment andcontracts to the Press constituted additional violations of Section 8(a) (5) and(1), citingJack Lewis and Joe Levitan d/b/a California FootwearCompany,114 NLRB 765,appar-ently on thetheory that theRespondents effectuated these sales after refusing to discussthe matter with the Union.However,thiswas not allegedin the charge or complaint,and there is no evidence in the record to support it.7Although some of these classifications were not specifically listed in the unit for whichthe Union was certified,it appearsthat theyare essentially similar to those which wereincluded,and that some of the employees in these classifications are performing tasksidentical to thosetheypreviously performed for the Company under different classifica-tions.Accordingly,we shall include these classifications at the Press in the unit whichwas stipulated to by the Company and the Union and found appropriate by the Board. THE HURLEY COMPANY, INC., & HURLEY PRESS, INC.555CONCLUSIONS OF LAW1.International Brotherhood of Pulp, Sulphite and Paper MillWorkers, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.The following employees employed at the Respondents' Camden,Arkansas, plants, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9(b) of the Act:All compositors, linotype operators, lockup men, letterpress pressmen,their assistants and apprentices, offset preliminary workers, includingartists, pasteup, strippers, copy checkers, cameramen, platemakers,and preparers of copy, offset pressmen, their assistants and appren-tices,web pressmen, web press trainees, inserter operators, shippingclerks, labeling machine operators, mailers, strippers, platemakers,material handlers, packers, bindery workers, janitors, and plant cleri-cal employees, excluding office clerical employees, watchmen, guards,temporary employees, and supervisors as defined in the Act.3.The above-named labor organization was on September 13, 1961,and at all times thereafter, the exclusive representative of all em-ployees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing, at all times since September 13, 1961, tobargain collectively with the above-named labor organization as theexclusive representative of their employees in the aforesaid appropri-ate unit, the Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(a) (5) and (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, The Hurley Company,Inc., and Hurley Press, Inc., Camden, Arkansas, their officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO, as theexclusive representative of all the employees in their Camden plantsin the following appropriate unit : All compositors, linotype operators,lockup men, letterpress pressmen, their assistants and apprentices,offset preliminary workers, including artists, pasteup, strippers, copycheckers, cameramen, platemakers, and preparers of copy, offset press-men, their assistants and apprentices, web pressmen, web press train- 556DECISIONS Or NATIONAL LABOR RELATIONS BOARDees, inserter operators, shipping clerks, labeling machine operators,mailers, strippers, platemakers, material handlers, packers, binderyworkers, janitors, and plant clerical employees, excluding office clericalemployees, watchmen, guards, temporary employees, and supervisorsas defined in the Act.(b) In any like or related manner interfering with the efforts ofInternational Brotherhood of Pulp, Sulphite and Paper Mill Work-ers, AFL-CIO, to bargain on behalf of such employees.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Bargain collectively, upon request, with the above-named labororganization as the exclusive representative of all employees in theappropriate unit with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.(b)Post at their plants in Camden, Arkansas, copies of the noticeattached hereto marked "Appendix." 8Copies of of said notice, tobe furnished by the Regional Director for the Twenty-sixth Region,shall, after being signed by a duly authorized representative of theRespondents, be posted by the Respondents immediately upon receiptthereof, and maintained by them for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondents to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Twenty-sixth Region,in writing, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO, as the exclusive representative of all the employees in thebargaining unit described below.WE WILL, upon request, bargain collectively with InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO, as the exclusive representative of all the employees in the FETZER TELEVISION, INC.557bargaining unit described below with respect to rates of pay,wages, hours,and other conditions of employment,and, if an un-derstanding is reached,embody such an understanding in a signedagreement.WE WILL NOT in any like or related manner interfere withthe efforts of International Brotherhood of Pulp, Sulphite andPaper Mill Workers,AFL-CIO, tobargain on behalf of suchemployees.The appropriate unit consists of the following employees atour Camden plants :All compositors,linotype operators,lockup men,letterpresspressmen, their assistants and apprentices,offset preliminaryworkers, including artists, pasteup,strippers,copycheckers,cameramen, platemakers,and preparers of copy, offset press-men, their assistants and apprentices,web pressmen, webpress trainees, inserter operators,shippingclerks, labelingmachine operators,mailers, strippers,platemakers,materialhandlers,packers, bindery workers, janitors and plant cleri-cal employees,excluding office clerical employees,watchmen,guards, temporary employees,and supervisors as defined inthe Act.THE HURLEY COMPANY, INC., ANDHURLEY PRESS, INC.Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 714 Falls Building, 22 North Front Street, Memphis, Tennessee,Telephone Number, Jackson 7-5451, if they have any question concern-ing this notice or compliance with its provisions.Fetzer Television,Inc.andNational Association of BroadcastEmployees and Technicians,AFL-CIO.Case No. 7-CA-3189.March 26, 1962DECISION AND ORDEROn December 28,1961, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and!136 NLRB No. 51.